J-A15021-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    TROY CZAPOR                                          IN THE SUPERIOR COURT
                                                            OF PENNSYLVANIA
                              Appellant

                         v.

    SPORTSPLEX OPERATIONS GROUP, LLC.,
    TENNIS SURFACES COMPANY, AND
    SOCCER TENNIS SURFACES

                              Appellees                    No. 1989 EDA 2020


                 Appeal from the Order Entered September 3, 2020
                In the Court of Common Pleas of Montgomery County
                        Civil Division at No.: No. 2016-10031


BEFORE: BOWES, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY STABILE, J.:                           FILED DECEMBER 22, 2021

          Appellant/plaintiff Troy Czapor (“Czapor”) appeals from the September

3, 2020 order entered in the Court of Common Pleas of Montgomery County

(“trial     court”),   which    granted        summary    judgment   in   favor   of

Appellee/defendant Sportsplex Operations Group, LLC (“Sportsplex”), 1 and

dismissed with prejudice Czapor’s negligence claim. Upon review, we affirm.

          Following a sports injury, on May 18, 2016, Czapor initiated a civil action

against Sportsplex, alleging a single count for negligence. In support, Czapor

alleged that, on July 14, 2014, he “was engaging in a soccer event” held inside

a facility owned, controlled, or maintained by Sportsplex and located at 654
____________________________________________


1 Czapor stipulated to dismissing with prejudice all claims against Tennis
Surfaces Company and Soccer Tennis Surfaces. As a result, they are not a
party to this appeal.
J-A15021-21



York Road, Warminster, PA (the “Premises”). Complaint, 5/18/16, at ¶¶ 5-6.

According to Czapor, he was playing soccer “when suddenly and without

warning his right leg got caught in a depression, hole, seam, rip or tear in the

turf.” Id. at ¶ 5. As a result, Czapor allegedly sustained, inter alia, “a right

tibia fracture requiring surgery and hospitalization.”    Id. at ¶ 9.   Czapor

alleged that Sportsplex’s negligence consisted of, inter alia, creating or

otherwise allowing a dangerous and defective condition to exist on the

Premises. Id. at ¶ 19. The complaint also included a catch-all provision,

alleging “[s]uch further negligence and carelessness as the circumstances and

discovery shall disclose.” Id. at ¶ 19(h).

      On August 4, 2016, Czapor agreed to strike, among others things,

subparagraph 19(h) relating to further negligence from the complaint. See

Reproduced Record (R.R.) at 25a.       On the same day, Sportsplex filed an

answer, denying the averments of the complaint and asserting new matter

and cross claims against co-defendants Tennis Surfaces Company and Soccer

Tennis Surfaces.    Specifically, Sportsplex alleged in the new matter that

Czapor’s “claims must be barred by the provisions of the Waiver and Release

signed by [Czapor] pursuant to his participation in the activities” at the

Premises in question. Answer, 8/4/16, at ¶ 39. Czapor denied the averments

contained in Sportsplex’s answer as containing conclusions of law and

demanding strict proof. R.R. at 37a.

      Following the completion of discovery, Sportsplex moved for summary

judgment against Czapor.       Relying upon Czapor’s deposition testimony,

                                     -2-
J-A15021-21



Sportsplex pointed out that Czapor “stepped in a hole in the artificial turf and,

while he was trying to pull out his foot, he was struck from behind by another

player.” Summary Judgment Motion, 5/28/20, at ¶ 3. Sportsplex also alleged

that, prior to engaging in sports activities on the Premises, Czapor executed

an exculpatory waiver, releasing Sportsplex from liability arising out of

ordinary negligence and assuming the risk of any injury. Id. at ¶ 6. According

to Sportsplex, participants, like Czapor, were required to read and sign a

“Smartwaiver Certificate of Authenticity.” Id. at ¶ 8. Sportsplex noted that

Czapor was familiar with exculpatory waivers. Id. at ¶ 9. Czapor’s deposition

testimony indicated that he previously had to sign such waivers prior to

playing soccer at other facilities. Id. It was Sportsplex’s allegation that, upon

showing Czapor a copy of the four-page exculpatory waiver at his deposition,

he admitted that he read, understood and electronically signed the same on

July 3, 2014. Id. at ¶¶ 10-12. The waiver provides in relevant part:

             Waiver: In signing this waiver form below, I release
      [Sportsplex], and all of their agents, employees, independent
      contractors, equipment suppliers, and members (hereafter
      collectively referred to as Sportsplex) from any claims or
      responsibility for injuries suffered in any activities or events
      conducted by Sportsplex, whether occurring within or outside of
      the facility.   I knowingly assume all risks associated with
      participation, even if arising from negligence of the participants or
      others, and assume full responsibility for my (or my child’s)
      participation today and on all future dates.

            Certification: I, the participant/parent/certify that I am, or
      my child is, in good physical condition and can participate in sports
      and related activities, and I further agree and warrant that at any
      time I believe conditions to be unsafe, I will immediately
      discontinue further participation for myself or my child in the


                                      -3-
J-A15021-21


     activity. If an emergency arises, I authorize [Sportsplex] staff to
     request and/or administer medical treatment to myself, or my
     child, if necessary.

            Assumption of inherent risks: I, the adult participant, or
     minor participant and parent(s) or guardian(s) (hereafter referred
     to as participant/parent), understand that all activities of
     Sportsplex include inherent risks that cannot be totally eliminated
     regardless of the care taken by Sportsplex.                 I, the
     participant/parent know, understand, and appreciate the types of
     injuries inherent in Sportsplex’s activities, and hereby knowingly
     assume all inherent risks of the activities. Furthermore, as a
     participant/parent, on behalf of myself, my spouse, heir, personal
     representatives, and assigns (releasing parties) do hereby
     waive, release, discharge and covenant not to sue
     Sportsplex for alleged liability from any and all claims
     arising from the ordinary negligence of the protected
     parties.

            Scope: This agreement applies to personal injury, including
     death, from incidents or illnesses arising from participation in
     Sportsplex activities including, but not limited to recreational,
     practice, or competitive activity; events; organized or individual
     training and conditioning activities; tests; classes and instruction;
     individual use of facilities; equipment, locker room areas, and all
     premises, or attendance at such activities whether or not as a
     participant, including the associated sidewalks and parking lots,
     and to any and all claims resulting from the damage to, loss of, or
     theft of property (“the inclusive activities”).

            Indemnification: I, the participant/parent, also agree to
     hold harmless, defend, and indemnify Sportsplex – that is, defend
     and pay any costs, including damages awarded, investigation
     costs, attorney’s fees, and related expenses – from any and all
     claims arising from my or my child’s participation in the inclusive
     activities.  I, the participant/parent, further agree to hold
     harmless, defend, and indemnify Sportsplex against any and all
     claims of co-participants, rescuers, and other arising from the
     conduct of the participant in the inclusive activities.

           Clarifying Clauses: I, the participant/parent, confirm that
     this agreement supersedes any and all previous oral or written
     promises or agreements. I understand that this is the entire
     agreement between Sportsplex and myself regarding waiver and
     acceptance of risk, and cannot be modified or changed in any way

                                     -4-
J-A15021-21


     by representations or statements by any agent or employees of
     Sportsplex. I, the participant/parent, understand the foregoing
     assumption of risk, waiver of liability, and indemnification
     agreement is intended to be as broad and inclusive as permitted
     by the laws of the State of Pennsylvania, and that if any portion
     thereof is held invalid, it is agreed that the balance shall,
     notwithstanding, continue in full legal force and effect, and if legal
     action is brought, the appropriate trial court for the County of
     Bucks, in the State of Pennsylvania has the sole and exclusive
     jurisdiction and that only the substantive laws of the State of
     Pennsylvania shall apply.

            Acknowledgement         and    Understanding:       I,   the
     participant/parent, have read and understand this agreement. I
     understand that I am giving up substantial rights, including the
     right of the participant/child to sue for damages in the event of
     death, injury, or loss. I acknowledge that I am voluntarily signing
     the agreement, and intend my signature to be a complete
     release of all liability, including that due to ordinary
     negligence by the protected parties, to the greatest extent
     allowed by the laws of the State of Pennsylvania.

           Also, by signing below, I take all responsibility for knowing
     and abiding by the rules of the Sportsplex. If I do not abide by
     the rules of the Sportsplex, I risk being banned from the facility
     and having my money forfeited.


Sportsplex Smartwaiver Certificate of Authenticity, 7/3/14, at 1-2 (emphasis

added). Based on the terms of the waiver, Sportsplex alleged that Czapor

was barred from asserting a negligence claim against it. Id. at ¶¶ 19-21.

     On June 3, 2020, Czapor stipulated to the dismissal with prejudice of all

claims against Tennis Surfaces Company and Soccer Tennis Surfaces. On July

31, 2020, Czapor responded to the summary judgment motion, asserting for

the first time that Sportsplex’s conduct constituted “gross negligence.”

Opposition to Summary Judgment, 7/17/20, at ¶¶ 13-21. As a result, Czapor




                                     -5-
J-A15021-21



asserted that Sportsplex was not entitled to summary judgment based on the

exculpatory waiver. Id.

       On July 31, 2020, Sportsplex filed a reply to Czapor’s opposition to its

motion for summary judgment.            Sportsplex argued that Czapor mentioned

“gross negligence” for the first time in its opposition to summary judgment

and that Czapor “was required to put [Sportsplex] on notice of claims of gross

negligence and/or recklessness in its [c]omplaint or by way of filing a motion

for leave to amend its [c]omplaint after eliciting alleged facts to support these

claims. Reply to Czapor’s Opposition to Summary Judgment, 7/31/20, at 3.

Additionally, Sportsplex noted that none of Czapor’s experts opined that

Sportsplex’s conduct at issue was more than ordinary negligence. Id. at 4-5.

       On September 3, 2020, the trial court granted Sportsplex’s motion for

summary judgment without a hearing2 and dismissed all claims with prejudice

against Sportsplex.

       On September 11, 2020, Czapor moved for reconsideration, claiming

that the trial court erred as a matter of law in granting Sportsplex’s summary

judgment motion because “numerous genuine issues of material fact” existed.

Reconsideration Motion, 9/11/20, at ¶ 6. Specifically, Czapor argued that the

trial court’s grant of summary judgment in favor of Sportsplex encroached on

the domain of the jury to determine the question of gross negligence. Id. at

¶¶ 10-11, 15.
____________________________________________


2Our review of the record reveals that Czapor requested oral argument on the
cover sheet when he filed his opposition to the summary judgment motion.

                                           -6-
J-A15021-21



      On   September      21,     2020,    Sportsplex   responded   to   Czapor’s

reconsideration motion.      Sportsplex reiterated that Czapor first mentioned

gross negligence in his opposition to Sportsplex’s motion for summary

judgment, his complaint was devoid of any indication that gross negligence

was pled, and that Czapor did not seek leave of court to amend the complaint

to plead gross negligence.         Sportsplex’s Memorandum in Opposition to

Reconsideration Motion, 9/21/20, at 4.

      On September 22, 2020, the trial court held a hearing on Czapor’s

reconsideration motion. At the hearing, counsel for Sportsplex argued that

Czapor’s negligence claim was barred by the exculpatory waiver that he had

signed. N.T., Hearing, 9/22/20, at 3. Counsel argued that Czapor did not

plead facts indicating gross negligence in his complaint or mention gross

negligence during discovery.         Id.    According to counsel, Czapor first

mentioned gross negligence in his opposition to Sportsplex’s motion for

summary judgment.      Id.      Counsel also argued that Czapor failed to file a

motion for leave of court to amend the complaint to plead gross negligence

based upon the facts of the case. Id.

      In response, counsel for Czapor argued that, in subparagraph 19(h) –

the catch-all provision – Czapor asserted gross negligence when he alleged

“[s]uch further negligence and carelessness as the circumstances and

discovery shall disclose.”      Id. at 4-5 (emphasis added).    Counsel further

argued that Sportsplex could have sought clarification of subparagraph 19(h)

of the complaint, but Sportsplex “didn’t do it.” Id. at 13. Counsel for Czapor

                                          -7-
J-A15021-21



also argued, without record support, that at the time of the September 22

hearing no case management order was in place, discovery was not

completed, and certain motions to compel discovery filed by Czapor were still

pending. Id. at 23. The record, however, revealed that the trial court denied

a motion to extend discovery on March 5, 20203 and that a case management

order dated January 9, 2020 was in effect at the time of the hearing. Id. at

24-25; see R.R. at 1b-2b. Additionally, no motions to compel discovery were

pending at the time of the September 22, 2020 hearing. At the close of the

hearing, counsel for Czapor attempted to file an oral motion to amend the

complaint to plead facts showing gross negligence. Id. at 26.

        THE COURT: We are not at a motion to amend. We’re at a motion
        for summary judgment, and that’s really not germane as to what
        we are arguing here today.

        [CZAPOR’S ATTORNEY]: Correct. The issue, Your Honor, is if that
        is what’s required, I [will] make an oral application before the
        court –

        THE COURT: You can’t do that now. We’re here arguing a motion
        for summary judgment. You can’t do that now. Okay. Anything
        further?

Id. (unnecessary capitalizations omitted) (emphasis added).4 On the same

day, the trial court denied Czapor’s reconsideration motion. Czapor timely

____________________________________________


3   Discovery was to conclude on March 9, 2020.
4 Separately, earlier during the hearing, counsel for Czapor indicated that the
rules of civil procedure permitted him to amend the complaint up until trial.
N.T., Hearing, 9/22/20, at 16-17 (stating “Your Honor, when it says such
further negligence and carelessness as the circumstances in discovery shall
(Footnote Continued Next Page)


                                           -8-
J-A15021-21



appealed. The trial court directed Czapor to file a Pa.R.A.P. 1925(b) statement

of errors complained of on appeal. Czapor complied. In response, the trial

court issued a Pa.R.A.P. 1925(a) opinion.

       On appeal, Czapor presents five issues for our review.

       I.     Did the trial court abuse its discretion and/or err as a matter
              of law when it granted summary judgment, and held that a
              reasonable jury could not conclude [Sportsplex] engaged in
              grossly negligent conduct?

       II.    Did the trial court err as a matter of law when it determined
              [Czapor’s] claimed were barred by waiver?

       III.   Did the trial court err as a matter of law by holding that
              [Czapor] failed to properly plead gross negligence in his
              complaint?

       IV.    Did the trial court err as a matter of law by holding that
              [Sportsplex] would suffer prejudice if [Czapor] were
              permitted to amend his complaint?

       V.     Did the trial court err as a matter of law when it determined
              [Czapor’s] claims were barred by the doctrine of assumption
              of risk?

Czapor’s Brief at 4 (unnecessary capitalizations omitted).

       For ease of disposition, we combine Czapor’s first four claims. Czapor

argues that the trial court erred in granting summary judgment as a matter

of law based on the application of the exculpatory waiver where Czapor pled


____________________________________________


disclose, I would make an application to amend and have gross negligence
before this jury.”). At that point, counsel’s sole request for the trial court was
to allow this case to proceed to jury trial and to instruct the jury at the close
of trial on “gross negligence rather than” ordinary negligence. Id. at 19. In
exchange, counsel indicated that he would agree to the application of the
exculpatory waiver. Id.

                                           -9-
J-A15021-21



sufficient facts in his complaint to assert gross negligence.    Moreover, he

argues that the trial court abused its discretion in rejecting his request to

amend the complaint.5

       We review a challenge to the entry of summary judgment as follows:

       [We] may disturb the order of the trial court only where it is
       established that the court committed an error of law or abused its
       discretion. As with all questions of law, our review is plenary.

       In evaluating the trial court’s decision to enter summary
       judgment, we focus on the legal standard articulated in the
       summary judgment rule. See Pa.R.C.P. No. 1035.2. The rule
       [provides] that where there is no genuine issue of material fact
       and the moving party is entitled to relief as a matter of law,
       summary judgment may be entered. Where the nonmoving party
       bears the burden of proof on an issue, he may not merely rely on
       his pleadings or answers in order to survive summary judgment.
       Failure of a non-moving party to adduce sufficient evidence on an
       issue essential to his case and on which he bears the burden of
       proof establishes the entitlement of the moving party to judgment
       as a matter of law. Lastly, we will review the record in the light
       most favorable to the nonmoving party, and all doubts as to the
       existence of a genuine issue of material fact must be resolved
       against the moving party.

E.R. Linde Const. Corp. v. Goodwin, 68 A.3d 346, 349 (Pa. Super. 2013)

(citation omitted; brackets in original).

       Pennsylvania law burdens a plaintiff on a negligence claim to

successfully establish the proverbial four elements: “(1) a duty or obligation

recognized by law; (2) a breach of that duty; (3) a causal connection between
____________________________________________


5 As Sportsplex notes, see Appellee’s Brief at 19-21, and we agree, Czapor
did not challenge the validity of the exculpatory waiver before the trial court
and, as a result, he may not do so now on appeal. See 302(a) (“Issues not
raised in the lower court are waived and cannot be raised for the first time on
appeal.”). Thus, we proceed herein with the waiver uncontested as valid.

                                          - 10 -
J-A15021-21



the conduct and the resulting injury; and (4) actual damages.”       Estate of

Swift by Swift v. Northeastern Hosp., 690 A.2d 719, 722 (Pa. Super.

1997), appeal denied, 701 A.2d 577 (Pa. 1997). “The burden of proving the

existence of negligence rests upon the party who has asserted it.” Schmoyer

by Schmoyer v. Mexico Forge, Inc., 649 A.2d 705, 707 (Pa. Super. 1994).

“The mere fact that an accident has occurred does not entitle the injured

person to a verdict. A plaintiff must show that the defendant owed a duty of

care, and that this duty was breached.” Rauch v. Mike-Mayer, 783 A.2d

815, 824 n.8 (Pa. Super. 2001) (internal citations omitted), appeal denied,

793 A.2d 909 (Pa. 2002).

      In Feleccia v. Lackawanna College, 215 A.3d 3 (Pa. 2019), our

Supreme Court noted that it had not “previously settled on a definitive

meaning” of gross negligence vis-à-vis ordinary negligence in the civil context.

Feleccia, 215 A.3d at 19. However, in defining gross negligence, the Court

recognized that it involves “something more than ordinary negligence,” and

indicates a “want of even scant care” and an “extreme departure” from

ordinary care. Id. at 20; see also Pa. SSJI (Civ) § 13.50 (“Gross negligence

is significantly worse than ordinary negligence,” requiring proof that an actor

“significantly departed from how a reasonably careful person would have acted

under the circumstances.”); Black’s Law Dictionary (11th ed. 2019) (defining

gross negligence as a “lack of even slight diligence or care,” “[a] conscious ,

voluntary act or omission in reckless disregard of a legal duty and the

consequences to another party[.]”). In other words, the Court explained that

                                     - 11 -
J-A15021-21



“gross negligence does not rise to the level of intentional indifference or

‘conscious disregard’ of risks that defines recklessness, but it is defined as an

‘extreme departure’ from the standard of care, beyond that required to

establish ordinary negligence.” Feleccia, 215 A.3d at 20. In the context of

exculpatory waivers, the Court held that an exculpatory waiver “does not bar

recovery for damages arising from gross negligence or recklessness.” Id. at

21. Furthermore, it generally is for a jury to determine whether a party acted

grossly negligent. Albright v. Abington Mem. Hosp., 696 A.2d 1159, 1165

(Pa. 1997); accord Colloi v. Philadelphia Electric Co., 481 A.2d 616, 621

(Pa. Super. 1984).

      Instantly, the record before us, as detailed above, reveals that Czapor

mentioned gross negligence for the first time in his response to Sportsplex’s

motion for summary judgment. Czapor opposed summary judgment based

on his belief that the waiver was unenforceable because “issues of fact”

existed regarding Sportsplex’s conduct amounting to grossly negligence

conduct. R.R. at 171a-174a. He, however, did not identify the issues or what

conduct by Sportsplex allegedly rose to gross negligence. Czapor also did not

attempt or seek to assert—at any stage of the proceedings prior to the

hearing on his reconsideration motion following the trial court’s grant of

summary judgment in favor of Sportsplex—the gross negligence by amending

his complaint. Tellingly, as Sportsplex points out, Czapor stipulated to strike

subparagraph 19(h) from the complaint. That subparagraph, had it remained




                                     - 12 -
J-A15021-21



in the complaint,6 would have provided Czapor with a mechanism for asserting

other negligence, including gross negligence, following additional discovery.

Even beyond subparagraph 19(h), Czapor’s complaint did not contain any

factual allegations sufficient to make out a claim for gross negligence. See

Trial Court Opinion, 11/17/20, at 7 (Czapor’s complaint “is devoid of any claim

of gross negligence or factual allegations that [Sportsplex’s] conduct amount

to anything other than ordinary negligence.”).       In the complaint, Czapor

simply alleged that Sportsplex’s negligence consisted of, inter alia, creating or

otherwise allowing a dangerous and defective condition to exist on the

Premises. Complaint, 5/18/16, at ¶ 19. Nothing in the complaint suggested

that Sportsplex’s conduct constituted an extreme departure from the standard

of care. Because Czapor did not raise gross negligence, 7 or challenge the

validity of the waiver, we conclude that the waiver at issue relieves Sportsplex

of liability arising from the singular claim of ordinary negligence asserted by

Czapor.8 Thus, upon careful review of the entire record, viewed in the light

most favorable to Sportsplex as the non-moving party, we must agree with
____________________________________________


6  We offer no opinion on the propriety of subparagraph 19(h) or its
effectiveness to survive a possible preliminary objection.
7 Unlike Czapor, the plaintiffs in Feleccia asserted gross negligence in their

complaint and in their reply to preliminary objections, in their memorandum
of law in reply to preliminary objections, and in their memorandum of law in
opposition to motion for summary judgment. Feleccia v. Lackawanna Coll.,
156 A.3d 1200, 1213 (Pa. Super. 2017). Because the issue was raised, the
Supreme Court considered the effect of gross negligence on exculpatory
waivers.
8Considering the disposition, we need not address the issue of whether Czapor
assumed the risk of injury.

                                          - 13 -
J-A15021-21



the trial court’s conclusion that Czapor’s negligence claim fails to overcome

the exculpatory waiver. Accordingly, the trial court did not err in granting

Sportsplex’s motion for summary judgment.

      To the extent Czapor claims that the trial court abused its discretion in

failing to grant him leave to amend the complaint, he is mistaken.         Our

standard of review of a trial court’s order denying a party leave to amend a

pleading is limited to considering whether the trial court erred as a matter of

law or abused its discretion. Schwarzwaelder v. Fox, 895 A.2d 614, 621

(Pa. Super. 2006).    Pennsylvania Rule of Civil Procedure 1033(a) permits

amendment of pleadings and provides that “[a] party, either by filed consent

of the adverse party or by leave of court, may at any time ... amend the

pleading.” However, although Rule 1033(a) provides a method for amending

a pleading, it does not provide a party the automatic right to do so. See id.

(requiring consent or leave of court to amend a pleading). While the right to

amend should not be withheld when there is some reasonable possibility that

the amendment can be accomplished successfully, “where allowance of an

amendment would . . . be a futile exercise, the [pleading] may be properly

dismissed without allowance for amendment.” Wiernik v. PHH U.S. Mortg.

Corp., 736 A.2d 616, 624 (Pa. Super. 1999).

      Here, as we outlined earlier, Czapor at no point prior to the September

22, 2020, hearing on his reconsideration motion sought the trial court’s leave

to amend the complaint.     Indeed, at the September 22 hearing Czapor’s

counsel merely expressed a tepid aspiration to amend the complaint when he

                                    - 14 -
J-A15021-21



stated: “I [will] make an oral application before the court,” if that is what is

required.    N.T., Hearing, 9/22/20, at 26 (emphasis added).        Accordingly,

because Czapor did not move to amend the complaint, it follows that the trial

court could not and did not render a ruling – an impossibility. Czapor obtains

no relief.

      Even if we were to conclude that Czapor requested leave to amend the

complaint, we must agree with Sportsplex that the request was untimely and

therefore waived, because it was made for the first time during the September

22 hearing on Czapor’s reconsideration motion following the trial court’s grant

of summary judgment in favor of Sportsplex. Czapor had ample opportunity

to seek amendment of the complaint: before and during discovery, and in his

opposition to Sportsplex’s motion for summary judgment.          See generally

Stange v. Janssen Pharms., Inc., 179 A.3d 45, 64 n.7 (Pa. Super. 2018)

(issue raised for the first time in motion for reconsideration to trial court was

waived); Meyer-Chatfield Corp. v. Bank Fin. Servs. Grp., 143 A.3d 930,

938 n.4 (Pa. Super. 2016) (same); Rabatin v. Allied Glove Corp., 24 A.3d

388, 391 (Pa Super. 2011) (refusing to consider issues that could have been

raised earlier   but   were   raised for the    first   time   in a motion for

reconsideration); Prince George Center, Inc. v. United States Gypsum

Co. (In re Prudential Ins. Co. of Am.), 704 A.2d 141, 145 (Pa. Super.

1997) (holding that issues raised initially in a motion for reconsideration are

beyond the scope of appellate jurisdiction and declining to consider them on

appeal).

                                     - 15 -
J-A15021-21



      In sum, we affirm the trial court’s grant of summary judgment in favor

of Sportsplex. The exculpatory waiver executed by Czapor relieves Sportsplex

from all liability in connection with Czapor’s sole claim for negligence related

to his sports injury on the Premises. Additionally, Czapor cannot circumvent

the preclusive effect of the waiver because he failed to plead sufficient facts

in his complaint to assert a claim for gross negligence. Finally, Czapor failed

or timely failed to request the trial court’s leave to amend the complaint.

     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/22/2021




                                     - 16 -